Citation Nr: 0608876	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-30 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran has verified active duty for training from 
June 1987 to August 1987 and again from June 1988 to 
August 1988.  She has additional unverified active duty for 
training.  

This appeal arises from a November 2001 rating decision of 
the Cleveland, Ohio Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative contend, in essence, that 
service connection is warranted for PTSD based on her active 
duty for training (ACDUTRA) service.  She maintains that she 
has two stressors that result in her PTSD.  She asserts that 
she was a victim of domestic abuse by another service person 
while on ACDUTRA, and she also maintains that she was 
involved in a severe automobile accident and was taken, along 
with another service person, to the hospital by ambulance.  
With respect to the abuse, the veteran reports that this took 
place from the time she was 19 to 23 years of age.

The law provides that in those cases of service connection 
for PTSD based upon personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), regarding claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The law also provides that VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.

A review of the record reveals that the veteran has two 
verified periods of ACDUTRA.  The RO has determined that she 
also has a period of inactive duty for training in 
March 1991, during which she was involved in the automobile 
accident.  She has been awarded service connection for other 
disabilities (injury) that occurred as a result of that 
accident.  By rating decision of April 2000, the RO indicated 
that the weekend of March 11, 1991 was recognized as active 
duty as that is the weekend that she was injured in the 
automobile accident.  Unfortunately, she has related this as 
one of her stressors for PTSD, but this has not been 
considered in this regard.  The examiner did not address the 
automobile accident as a possible stressor for PTSD during 
the VA psychiatric examination of October 2003.  Therefore, 
it is important that the veteran undergo additional 
examination for PTSD as the automobile accident occurring 
during that time has been verified.  

Additionally, the veteran maintains that she was a victim of 
domestic violence from another service person.  She relates 
that he was incarcerated and released in July 1991 for 
domestic violence against her.  The VA examination report 
indicates that she was raped by him the day after his 
release.  The report, however, indicates that it was 1993, 
instead of 1991.  She claims that she was on ACDUTRA from 
March 1991 to September 1991.  Unfortunately, this period of 
service has not been verified for ACDUTRA/ INACDUTRA service.  
Verification of this period of service needs to be made in 
connection with the claim and it needs to be clarified as to 
whether the rape occurred in 1991 while on a period of 
ACDUTRA or INACDUTRA or in 1993.  Additionally, the police 
report submitted by the veteran indicating domestic violence 
in July 1991, was only an arrest report.  It also does not 
indicate that the veteran was the victim of domestic 
violence.  The veteran needs to provide evidence of more than 
an arrest report; she needs to provide the RO with evidence 
that she was the victim of the domestic violence and that 
this occurred during her ACDUTRA/INACDUTRA.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
inservice personal assault, with specific 
reference to 38 C.F.R. § 3.304(f)(3).   
The RO should specifically advise the 
veteran of what sort of evidence is 
needed to support her assertion of a 
claimed sexual assault resulting in PTSD 
under the provisions of 38 C.F.R. § 
3.304(f)(3).  She should provide a police 
report indicating that she was the victim 
of the domestic violence, any evidence of 
the alleged rape, and the correct date as 
to the incidents claimed.  

2.  Verification of all of the veteran's 
periods of ACDUTRA/INACDUTRA need to be 
made, specifically the period claimed 
from March 1991 to September 1991.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and verify her service, as well 
as obtain the corresponding service 
medical records.  If no service records 
can be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

3.  Request that the veteran submit all 
documents showing all of her periods of 
ACDUTRA and INACDUTRA.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be reviewed by the examiner 
prior to the examination of the veteran.  
Any stressors that have been verified (to 
include the claimed stressor of the 
automobile accident that has been 
verified) should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran has PTSD resulting from any 
verified experience occurring during a 
period of ACDUTRA or INACDUTRA.  It 
should also be stated whether a current 
diagnosis of PTSD is linked to personal 
assault that occurred, pursuant to the 
diagnostic criteria set forth in the DSM-
IV.  If a diagnosis of PTSD is rendered, 
the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  

The examiner, in giving his opinion, 
should review the claims file, 
specifically the veteran's September 1999 
stressor statements and the VA 
psychiatric reports of record.

4.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

5.  The aforementioned claim should 
then be re-adjudicated.  If any 
decision remains adverse to the 
veteran, she should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


